Citation Nr: 0014204	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  He died March [redacted], 1997.  At the time 
of death service connection was established for post-traumatic 
stress disorder (PTSD), rated 30 percent; residuals of gunshot 
wound to the abdomen, Muscle Group XIX, rated 30 percent; 
residuals of gunshot wound below the left nipple, Muscle Group 
XXI, rated 10 percent; and residuals of gunshot wound, 
perforating the abdomen and upper jejunum, rated noncompensable.  
He was rated incompetent in January 1996, and was found to be 
permanently and totally disabled for pension purposes.  

This appeal arises from the appellant's June 1997 notice of 
disagreement (NOD), and August 1997 substantive appeal in 
regard to a June 1997 rating decision.  The appellant, in the 
September 1998 hearing at the RO, withdrew the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318, which had been developed for 
appeal.  Transcript (T.) p. 1.  See 38 C.F.R. § 20.204 
(1999).

The Board of Veterans' Appeals (Board or BVA) notes that the 
veteran had filed a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  That benefit was denied by rating action in 
December 1994, and a NOD was submitted later that same month.  
The RO issued a statement of the case (SOC) in June 1995, 
followed shortly thereafter by the veteran's substantive 
appeal.  There is also a VA Form 1-8, dated in May 1996, but 
the issue on appeal was not listed, although it was noted 
that the claim was ready for BVA review.  The Board can find 
nothing in the claims file to show that the total rating 
issue on appeal was not pending at the time of the veteran's 
death.  The appellant's claim for death benefits (VA Form 21-
534) in April 1997 is also a claim for accrued benefits.  The 
raised issue of entitlement to accrued benefits is referred 
to the RO for action deemed appropriate.  

The Board further notes that in 1995 the veteran filed claims 
for service connection for a kidney disorder, paragraph 29 
benefits, and aid and attendance.  There were rating actions 
adjudicating each of these claims, and notifications of the 
denials were sent to the veteran.  The Board can find no NOD 
for any of the aforementioned issues, and they are not for 
consideration.  38 C.F.R. § 20.200 (1999)


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was established for PTSD, rated 30 percent disabling; 
residuals of gunshot wound to the abdomen, Muscle Group XIX, 
rated 30 percent disabling; residuals of gunshot wound below 
the left nipple, Muscle Group XXI, rated 10 percent 
disabling; and residuals of gunshot wound, perforating the 
abdomen and upper jejunum, assigned a noncompensable rating.  
The combined disability rating was 60 percent, effective from 
February 22, 1993.

2.  The Certificate of Death shows the immediate cause of the 
veteran's death was pneumonia, due to or a consequence of 
dementia.  Congestive heart failure was shown as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  No autopsy was performed.

3.  Congestive heart failure/coronary artery disease was not 
demonstrated in service or for decades thereafter, and there 
is no competent medical evidence of a causal relationship 
between the post-service congestive heart failure/coronary 
artery disease and service-connected disability.

4.  The greater probative evidence of record is that the 
service-connected PTSD did not aggravate dementia, it was not 
otherwise related to dementia, and it did not play a material 
role in producing or hastening death.  

5.  Under the law, the appellant is not entitled to 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35.


CONCLUSIONS OF LAW

1.  Congestive heart failure/coronary artery disease was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).

2.  The cause of death was not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1999).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1999).

4.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35 is precluded by law.  38 U.S.C.A. 
§ 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312, 21.3020, 
21.3021 (1999); See Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended, and the evidence contains a supporting 
medical opinion, that the veteran's service-connected PTSD 
exacerbated his non-service connected dementia.  On the basis 
of the current case law, which requires that this evidence be 
presumed to be true for the limited purpose of establishing a 
well-grounded claim, the claim for service connection for the 
cause of the veteran's death must be presumed to be 
plausible, and thus well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has discharged 
the duty to assist under 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. 3.312 (1999). 

When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran will be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Factual background  

The veteran sustained a gunshot wound in February 1944, with 
entry in the lower left chest, and exit through the upper 
right abdominal wall, to include perforation of the upper 
jejunum.  He was discharged to duty in April 1944.  He was 
hospitalized in September 1944 for complaints of chest pain 
due to faulty union of compound comminuted fracture at the 
level of the 10th rib at the "costo chrondro" junction.  
There were no findings of respiratory, cardiovascular, or 
blackout disorders during service, including at the 
separation examination in December 1945.  

By rating action in January 1946, service connection was 
established for residuals of injury to Muscle Group XIX, with 
abdominal and chest scars, rated 30 percent disabling.

In November 1946 the veteran experienced an accidental 
shotgun wound to the right upper extremity, with loss of 
tissue and medial and ulnar nerves.  No respiratory or 
cardiovascular disability was found, and there was no 
reference to blackouts.  He was hospitalized again with right 
arm problems in July 1947, and discharged in January 1948.  
It was reported that he had many blackout spells while 
hospitalized, without description of same, and he was placed 
on Dilantin and Phenobarbital.  When seen by a neurologist, 
the veteran reported blackout spells for 2 years, first 
incurred in service.  EEG's (electroencephalograph) were read 
as abnormal, with the focus of slow activity in the right 
occipital area.  Additional tests were performed and Dr. C. 
reviewed the history stating that there was an absence of 
headaches and prodromal signs.  There was no formal diagnosis 
but it was felt the most accurate diagnosis would be 
epilepsy.  There were surgeries on the right arm, and it was 
reported that he had very severe disability of the right arm 
with a great deal of pain, and potentially dangerous blackout 
spells.  

The veteran was hospitalized from March to July 1948, related 
to the right arm disability, and there was amputation at the 
mid-forearm.  

The veteran was provided VA orthopedic and neuropsychiatric 
examinations in July 1948.  During the neuropsychiatric 
examination the veteran alleged 2 unconscious attacks while 
in service, the first occurring in 1944.  They were 
characterized by simple loss of consciousness accompanied by 
seizures.  Since service he estimated 6 or 7 similar attacks 
with complete loss of consciousness but did not know if he 
had seizures.  The hospitalizations in 1947 and 1948 were 
noted and the examiner could not determine any competent 
authority that actually saw the veteran in a seizure, as 
there was no such description in the file.  The pertinent 
diagnosis was idiopathic epilepsy by history.  

A rating action in August 1948 assigned a 10 percent 
evaluation for residuals of wound to Muscle Group XXI, left 
chest, and a noncompensable evaluation for residuals of 
perforating gunshot wound to the abdomen and upper jejunum.  

The veteran was hospitalized in June and July 1975 for 
evaluation of peptic ulcer disease and repair of bilateral 
inguinal hernias.  An abdominal aortic aneurysm was found and 
resected.  Other diagnoses for the veteran were hypertension, 
diverticulosis, and left bundle branch block.  There was no 
reference to blackouts.

Received in September 1975 was a master list of the veteran's 
medical problems from a treating physician.  It was recorded 
that in 1955 the veteran fell fracturing a lumbar vertebrae; 
in 1957 he suffered loss of vision in the right eye; in 1963 
he lost the middle finger of the left hand; in 1964 there was 
a question of a possible coronary; and in 1970 there was 
fracture of the left knee in an automobile accident.  Also 
reported were bleeding ulcer, prostatitis, hypothyroid, 
elevated blood pressure in April 1975, and TURP 
(transurethral resection of the prostate) in April 1975.  No 
blackouts were noted.

When examined by the VA in January 1976, a rather detailed 
medical history was provided, with no reference to blackouts.  
Shortness of breath was noted, and ventilatory studies were 
normal.  It was recorded that he did not complain 
particularly of difficulties in breathing and was able to 
walk 3 to 4 miles on the level.  

VA outpatient clinic records show that the veteran 
experienced anxiety in early 1980, related to his then 
spouse's illness.  In October 1980 he was seen for complaints 
of depression and suicidal thoughts, related to pain that 
prevented him from doing anything.  In December 1981 it was 
noted that the veteran had maladaptive coping methods in 
response to stress of financial, physical, and emotional 
conditions related to his family's present circumstances.  
His spouse died in March 1982.  A February 1983 progress note 
showed that the veteran was "so motivated it is a real 
pleasure to work with him."  He had overcome his physical 
pain and his Tylenol #3 was reduced, and in March he was 
terminated from therapy.  In April 1984 he was again seen for 
complaints of depression and talk of suicide.  There was 
progressive improvement in his depression with medication and 
therapy.  

The veteran was hospitalized from April to May 1984.  The 
diagnoses were dysthymic disorder, obsessive personality, 
hypertension, and arthritis.  

The veteran was hospitalized again from May to June 1984 for 
evaluation of coronary artery disease, and it was noted that 
he was awaiting coronary artery bypass graft surgery.  His 
multiple medical problems were listed.   A VA outpatient 
clinic record in May 1985 noted that 99 percent of the 
veteran's depression was missing his wife and financial 
concerns related to his right hip prosthesis.  The assessment 
was dysthymic disorder.  A mental hygiene clinic record in 
May 1987 noted hip and back pain, and depression.

The evidence of record shows that the veteran and the 
appellant were married in April 1988.  

When the veteran was examined by the VA in August 1988, 
symptoms of chronic depression were noted.  The veteran 
continued to be seen at the mental hygiene clinic in the late 
1980's and early 1990's.  In 1991 he was having anxiety 
related to his daughter's serious illness.  He was active in 
service organizations.

The discharge summary for a hospitalization of the veteran 
from March to April 1992 showed diagnoses of congestive heart 
failure, anemia, hypertension, status post coronary artery 
bypass graft three vessels, chronic obstructive pulmonary 
disease (COPD), diabetes on insulin, status post abdominal 
aortic aneurysm repair, status post partial gastrectomy, 
status post cholecystectomy, status post right arm amputation 
secondary to injury, status post history of osteoarthritis, 
right eye blindness secondary to trauma, and status post 
sympathectomy.  

A VA mental hygiene clinic record dated in February 1993, 
showed an assessment of anxiety disorder with PTSD.

Received in April 1993 were copies of records of private 
medical treatment for the veteran from 1954 to 1974.  In 
April 1954 his complaints included lack of energy, blood 
pressure was 154/96, and the impression was doubtful organic 
disease but HCVD (hypertensive cardiovascular disease) may be 
present.  He was smoking 2 packs of cigarettes daily.  In May 
1971, his blood pressure was 156/110, and he was smoking 1 
pack of cigarettes daily.  

A VA psychiatric examination report dated in May 1993 notes 
an Axis I diagnosis of PTSD, secondary to combat, and an Axis 
II diagnosis of passive-aggressive with isolation features.  
His GAF score was 35, and it was noted that he had a moderate 
degree of psychosocial conflict due to his multiple physical 
disabilities as well as emotional component.  By rating 
action in July 1993 service connection was established for 
PTSD, rated 30 percent disabling.  The combined disability 
rating was increased to 60 percent.

An October 28, 1994 VA mental Health Clinic record notes that 
the veteran was seen for complaints of poor short term 
memory.  Various sub-tests were given with average 
performance, except for mild impairment on calculations, 
moderate impairment on psychomotor construction ability, and 
severe impairment of short term memory.  The impression was 
pre-senile dementia (Alzheimer's disease developing before 
age 65).  VA records for 1994 and 1995 show hospitalization 
for medical problems on 5 different occasions.

The veteran was hospitalized from February to March 1995 with 
complaints of shortness of breath.  It was noted that his 
COPD and PTSD were stable.  The diagnoses were congestive 
heart failure, coronary artery disease, hypertension, COPD, 
PTSD, noninsulin dependent diabetes mellitus, and possible 
gout.

The veteran was hospitalized from August to September 1995, 
for confusion for 5 days.  His history showed confusion off 
and on for the last year, especially at night when he became 
disorganized.  He was discharged to a nursing home, and it 
was noted that he might be sent to the closed Alzheimer's 
unit in the nursing home.  The diagnoses were organic brain 
syndrome, probably Alzheimer's type; noninsulin dependent 
diabetes out of control; congestive heart failure, probably 
secondary to coronary artery disease; left bundle branch 
block on EKG; chronic renal insufficiency; mild 
hypothyroidism; old avulsion fracture of the left ankle; 
status post prosthesis in the right hip; chronic obstructive 
pulmonary disease; PTSD; hypertension; gastroesophageal 
reflux disease; and frequent falling.  

In September 1995 the veteran was transferred to the NHCU 
from the Acute Care Unit because of increased confusion.  He 
was discharged to a nursing home, apparently in January 1996.  
The discharge diagnoses were essentially as before, and 
included dementia (dementia is the loss, usually progressive, 
of cognitive and intellectual functions, without impairment 
of perception or consciousness, caused by a variety of 
disorders, most commonly structural brain disease), and PTSD, 
"possibly related to the dementia."  An addendum noted that 
the veteran demonstrated psychologic symptoms consistent with 
the diagnosis of PTSD, and it "is quite possible that the 
PTSD exacerbated the problems presented by his dementia.  
Thus it would be prudent to review the degree that the 
veteran's service-connected disability for PTSD is related to 
his need for long-term care."  The discharge summary report 
indicated that it was signed by a registered nurse 
practitioner and an approving medical doctor.  

The veteran died March [redacted], 1997, at the nursing home.  
The Certificate of Death shows the immediate cause of death as 
pneumonia, due to or as a consequence of dementia.  
Congestive heart failure was shown as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  

Medical records regarding the veteran's treatment at the 
nursing home were received in April 1997.  These records show 
episodes of syncope in February 1996, with no antecedent 
evidence of illness and no evidence of seizure activity.  The 
syncope was of unknown etiology.  It was suggested that they 
were most consistent with cardiac arrhythmia.  He was treated 
for pneumonia and congestive heart failure in March 1996.  In 
June 1996 his dementia was reported to be moderately 
advanced, and in July it was noted to be only mild at this 
point in time.  In February 1997 he was treated for recurrent 
cough and fever, and it was noted that he was last 
hospitalized for pneumonia in March 1996, and had been 
treated several times since then at the nursing home.  On 
March 11, 1997 he developed increased cough and fever with 
diffuse rhonchi and decreased mental status.  The assessment 
was recurrent fever, status post history on ceftriaxone.  The 
possibilities included recurrent aspiration versus infection 
with an atypical organism not covered by ceftriaxone.  It was 
noted on March 17 that the veteran had persistent fever, 
cough and wheezing.  An entry erroneously dated March 21, 
1997 (the veteran died on March [redacted]) shows that the veteran 
continued to have persistent fever and developed progressive 
anorexia with declining mental status.  The appellant did not 
want him hospitalized and understood that the veteran was not 
doing well and that he might not recover from his febrile 
episode.  The assessment was respiratory distress and fever.  
The veteran continued to decline and chest x-ray suggested 
congestive heart failure.  He died on March [redacted], 1997.

Received in August 1997 were copies of VA medical records of 
treatment of the veteran in 1995, 1996, and 1997.  The 
records in 1995 document his confusion, disorientation, 
aggressive behavior, and balance problems.  An EEG in 
September 1995 revealed moderately abnormal abbreviated EEG 
due to generalized slowing of the background.  The finding 
suggests bihemispheric dysfunction and can be seen with 
toxic/metabolic abnormalities or diffuse/multifocal 
structural disease.  No epileptiform discharges or 
lateralizing abnormalities were identified.  A social work 
note, dated January 9, 1996, observed that the veteran was 60 
percent service connected and admitted to the protected unit 
with a diagnosis of dementia.  While being treated on the 
protected unit "he presented a difficult and complex number 
of symptoms which seemed entangled with strong emotional 
components usually not associated with dementia.  The veteran 
has a diagnosis of PTSD.  I would like to suggest that the 
difficulty in treating this patient and the number of 
unresolved issues that remain would be attributed to his PTSD 
diagnosis."  He was hospitalized for pneumonia in August 
1996.  The diagnoses included organic brain syndrome and 14 
other disorders, not including PTSD.  His pneumonia in 
January 1997 was noted.  

The appellant provided testimony at a hearing at the RO in 
September 1998.  Reference was made to Allen V. Brown, 7 Vet. 
App. 439 (1995), in regard to the medical opinions by the 
nurse practitioner and primary care physician, that the 
veteran's PTSD was possibly related to his dementia.  The 
appellant reported the military incidents the veteran 
experienced in nightmares, and that his lack of sleep 
aggravated his dementia.  Transcript (T.) pp. 2-3.  She made 
reference to a VA psychiatrist that treated the veteran, but 
did not state specifically that the doctor told her PTSD 
aggravated his dementia.  She appeared to relate improvement 
in PTSD with his discussion of war events.  T. pp. 4-5.  The 
appellant reported volunteering at a VA hospital, and taking 
courses in junior college "that would be equivalent to a 
licensed practical or a physicians assistant," so she could 
work more closely with the veterans.  She primarily worked in 
protective units, and was in fact still doing that at the 
Roseburg facility.  T. p. 5.  

In August 1999, a VA Clinical Psychologist reviewed the 
veteran's medical records and claims file in regard to the 
question of whether the veteran's PTSD aggravated his 
dementia.  The examiner noted the January 1996 social worker 
report, the addendum to the discharge summary report of the 
hospitalization from August 1995 to January 1996, and the 
appellant's testimony in September 1998 concerning the 
veteran's sleep and aggravation of his dementia.  The 
examiner reported that it was unfortunate that none of the 
above gave detailed information about how they believed the 
veteran's PTSD affected his dementia.  It was noted that 
search of the progress notes and treatment plans available in 
the medical record and claims file revealed no other 
reference to a possible relationship of the veteran's 
dementia and his PTSD, direct or implied.  The examiner noted 
that he could only guess that what the social worker and 
nurse practitioner were thinking of was the veteran's well-
documented combative behavior and verbal abuse while 
hospitalized.  There was no indication in the progress notes 
or treatment plans, however, that the veteran's aggressive 
behavior was accompanied by any war-memory content.  In 
addition, aggressive behavior was not a PTSD symptom noted 
before the veteran was hospitalized in 1995.  Before his 
hospitalization in 1995 his prosocial behavior in service 
organizations was documented.  The veteran's aggressiveness 
was manifested only as his dementia got worse.  Based on 
these findings, the examiner believed that the veteran's 
aggressiveness observed while he was hospitalized was due 
solely to his dementia and had no relationship to his PTSD.  
It was further noted that aggressiveness was not an uncommon 
behavioral pattern for persons suffering with dementia.  

The examiner further noted that, in regard to the veteran's 
sleep and the appellant's testimony that the veteran's PTSD 
nightmares improved after he began talking more about his war 
trauma, the record showed that as his dementia worsened he 
seemed to have more sleep problems.  The progress notes did 
not indicate that the sleep problems were due to nightmares.  
The examiner could find no evidence of continuity between the 
sleep problems that the appellant described, related to PTSD 
nightmares, and the documented sleep problems that the 
veteran had while hospitalized.  

Based on his findings, the examiner concluded that "the 
veteran's PTSD did NOT aggravate his dementia and is 
unrelated to his need for long-term care."  It was further 
opined that from a theoretical perspective, the examiner also 
anticipated that PTSD would not make dementia worse.  In 
fact, it would be expected that dementia would reduce PTSD 
symptoms because PTSD is based on memories and dementia 
erases memories.

Analysis

A.  Service Connection for Cause of Death

The record contains no arguments, contentions or medical 
evidence to associate the veteran's congestive heart failure 
and underlying coronary artery disease with his military 
service, or any service-connected disability.  No heart 
disease was demonstrated in service or for decades 
thereafter, and there is no medical evidence of a 
relationship between the post-service heart disease and the 
veteran's service, or any service-connected disability.  

The contentions in this case are directed to the dementia, 
shown on the death certificate as a cause of death.  The 
appellant asserts that the veteran's PTSD aggravated the 
dementia, thereby causing the veteran's death.  In this 
regard the appellant alleges some medical knowledge, based on 
her volunteer work in protective units at VA medical 
facilities, and junior college courses the "equivalent to a 
licensed practical or a physicians assistant."  However she 
did not report achieving a degree and becoming a licensed 
health care professional.  The evidence does not show that 
the appellant herself possesses the medical expertise to 
determine the etiology of the veteran's various medical 
symptoms or their relationship to his service-connected PTSD.  
Accordingly, her opinions of medical causation are of limited 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The positive evidence in regard to her claim includes the 
addendum in January 1996 which notes that the veteran 
demonstrated psychologic symptoms consistent with the 
diagnosis of PTSD, and that it was quite "possible" that 
the PTSD exacerbated the problems presented by his dementia.  
The Board notes that the veteran's dementia was first 
exhibited in 1994 and by 1995 he required nursing home care.  
In addition, the symptoms exhibited were not that of PTSD.  
He was not having nightmares, flashbacks, startle response, 
isolation, guilt feelings, or other symptoms generally 
associated with PTSD and the reexperiencing of a traumatic 
event or events.  There was no discussion as to how the 
reported PTSD was exacerbating the dementia, or even the 
degree of exacerbation.  It appears from the record that an 
attempt was being made to associated the dementia with the 
PTSD in order to ensure that the veteran was eligible for 
long-term care, as evidenced by that part of the January 1996 
addendum to the effect that it would be "prudent to review 
the degree that the veteran's service-connected disability 
for PTSD is related to his need for long-term care."  
Further, the association between the PTSD and dementia was 
speculative as it was only reported to be "possible," not 
probable, that the PTSD was exacerbating the dementia.  
Finally, the diagnosis at the time was PTSD, "possibly 
related to the dementia."  The addendum was speculative as 
to the PTSD aggravating the dementia, and the diagnosis was 
speculative that the PTSD was related to the dementia.  The 
addendum and diagnosis appear to be mutually incompatible, 
and reflect the speculative nature of both opinions.  

The only other evidence that could be interpreted as 
supporting the appellant's claim is the January 9, 1996, 
social work note, which observed that the veteran had a 
diagnosis of PTSD, and presented a difficult and complex 
number of symptoms which seemed entangled with strong 
emotional components not usually associated with dementia.  
It was suggested that the difficulty in treating this patient 
and the number of unresolved issues that remain would be 
attributed to his PTSD diagnosis.  It is not entirely clear 
just what the social worker was trying to say, but it would 
appear that the social worker was associating the dementia 
with the PTSD in some manner.  The Board points out that the 
records in 1995 documented the veteran's confusion, 
disorientation, aggressive behavior, and balance problems, 
which are not PTSD symptoms.  An EEG in September 1995 
revealed moderately abnormal EEG, reflective of an organic 
basis for the veteran's dementia.  His hospitalization in 
August 1996 included a diagnosis of organic brain syndrome 
and 14 other diagnoses, none of which was PTSD.  The 
objective evidence does not support the social worker's 
opinion.

The RO, in the development of the appellant's claim requested 
a medical opinion concerning the veteran's PTSD and dementia.  
The medical examiner in August 1999 reviewed the medical 
records and claims file, which was not the case for the 1996 
opinions.  The 1996 opinions were discussed, and the examiner 
noted that the medical records did not show that the 
veteran's aggressive behavior, not uncommon in dementia 
cases, was accompanied by any war-memory content.  After 
thorough review the examiner concluded that the veteran's 
PTSD did not aggravate his dementia, and could not make the 
dementia worse.  It was noted that the dementia would reduce 
the PTSD memories because PTSD is based on memories and 
dementia erases memories.  

With reference to the appellant's claim that the veteran's 
PTSD caused the veteran to lose sleep, which exacerbated his 
dementia, she did not submit any supporting medical evidence, 
and the examiner in 1999 pointed out that no progress notes 
indicate that the veteran's sleep problems were due to PTSD 
nightmares.  The examiner could find no relationship, and the 
appellant has offered no more than her unsupported opinion, 
which the Board finds to be of less probative value then the 
August 1999 medical opinion.

In weighing the evidence of record, the Board affords greater 
probative value to the 1999 VA medical opinion on the basis 
that is was arrived at after thorough review of the medical 
records and claims file, a procedure not included with the 
1996 opinions, and the 1996 opinions did not include detailed 
information concerning their conclusions about "possible" 
relationships between the dementia and PTSD.  The 1996 
opinions were speculative, not definitive, and not supported 
by medical evidence.  The examiner in 1999 pointed out how 
dementia erases memories, and PTSD is based on memories.  The 
medical treatment records dated from 1995 to 1997 do not 
reflect PTSD symptoms.  Further, the other medical records in 
the 1990's, did not contain other references, direct or 
implied, to a relationship.  Absent a relationship between 
the veteran's dementia or congestive heart failure and his 
service or a service-connected disability, there is no basis 
for service connection for the cause of the veteran's death.  
Here the clear weight of the most probative evidence is 
against a finding of a causal connection between service-
connected disability and death.  The preponderance of the 
evidence is against the appellant's claim, and the doctrine 
of reasonable doubt is not for application.

The Board notes that the blackouts reported in the late 
1940's did not continue over the years, were never 
specifically associated with any disability in service, and 
have never been associated with any post service disorder.  
The reported blackouts were apparently an anomaly of unknown 
etiology that resolved before the veteran's death.  

B.  Chapter 35 Benefits

For the purposes of Survivors' and Dependents' Educational 
Assistance, the term "eligible person" means the child of 
any person who died of a service-connected disability.  
38 U.S.C.A. § 3501(1)(A) (West 1991 & Supp. 1999).

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military service.  38 C.F.R. § 3.1(k) (1997).

The legal criteria governing the payment Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
in the case where a veteran has died, is that the eligible 
person be the child or surviving spouse of a person who died 
of a service-connected disability, or the child or surviving 
spouse of a person who at the time of death had a total 
disability permanent in nature resulting from a service-
connected disability.  In this case there is no benefit 
available, as the veteran did not die of a service-connected 
disability and he did not have a total disability permanent 
in nature resulting from a service-connected disability at 
the time of his death.  

By a preponderance of the evidence, the Board has found that 
there is no entitlement to service connection for the cause 
of the veteran's death.  Therefore, as a matter of law, the 
appellant is not eligible for Chapter 35 benefits.  In a case 
where the law and not the evidence is dispositive, the claim 
should be denied because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

As there is no entitlement under the law for the claim for 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, the appeal for this issue is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

